Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to a TERMINAL DISCLAIMER entered on February 25, 2021 for patent application 16/896,522 filed on June 9, 2020.


Claims 52-71 are pending.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 52, the prior art of record, whether alone or in combination, fails to anticipate or render obvious the combined elements/steps of “determining a length of the portion of the media asset, wherein the portion is less than the entirety of the media asset” in combination with “in response to determining that the length is greater than a threshold length: retrieving a first plurality of segment identifiers for media asset summary segments of a first importance” in further combination with “and causing to be displayed a first summary of the portion of the media asset based on the first plurality of segment identifiers, the first summary having a first length” in further combination with “and in response to determining that the length is not greater than the threshold length: retrieving the first plurality of segment identifiers for media segments of the first importance and a second plurality of segment identifiers for media asset summary segments of a second importance” in further combination with “and causing to be displayed a second summary of the portion of the media asset based on the first plurality of segment identifiers and on the second plurality of segment identifiers, the second summary having a second length that is greater than the first length” as recited in the claim.
Independent claim 62 is allowed for reasons similar to claim 52. Dependent claims 53-61 and 63-71 are allowed based on their dependency on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 52-71 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        March 8, 2021